Citation Nr: 1503225	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Evaluation in excess of 20 percent for mechanical mid-low back pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1997, with subsequent service in the Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.

In June 2011, the Veteran testified at a hearing before the undersigned; a transcript of this hearing is associated with the claims file.  

In February 2012 and July 2014, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.

The electronic claims file have been reviewed and considered.

The issue of an evaluation in excess of 20 percent for mechanical mid-low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has chronic sinusitis.



CONCLUSION OF LAW

The Veteran does not have a disability manifested by sinusitis due to disease or injury that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in April 2008.  This letter informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the Board finds that all necessary development for the claim decided herein, has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations with opinions, and the Veteran's lay statements.

The Veteran was afforded VA examinations in July 2008, February 2010, and March 2012.  A VA medical addendum opinion was also provided in April 2012.  Taken together, these reports reflect the examiners reviewed the Veteran's past medical history, recorded her current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

The Board is further satisfied that the RO has substantially complied with its February 2012 and July 2014 remand directives, as additional VA medical opinions were obtained and added to the claims file, as directed by the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim for service connection for sinusitis.

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Congress, however, has specifically limited entitlement for service-connected disabilities: "[i]In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Based upon the evidence of record, the Board finds entitlement to service connection for chronic sinusitis is not warranted.  There is no current diagnosis of sinusitis or any residuals thereof.  Thus, the first element of a claim, that is, a current disability, is not met and her claim for service connection fails.

Service treatment records show that the Veteran was seen on several occasions for treatment of sinusitis.  Separation examination in August 1997 notes normal sinuses.

Post-service treatment reports fail to show any treatment for sinusitis.  At a July 2008 VA examination, the examiner noted a history of mild intermittent episodes of acute sinusitis in service but found no symptoms at the time of the examination.  In February 2010, a VA examiner found symptoms for allergic rhinitis but not chronic sinusitis.  

The Veteran was afforded another VA examination in March 2012.  The examiner concluded that chronic sinusitis was not found during the examination.  An addendum opinion, which considered the results of the Veteran's sinus x-ray studies, was provided by the examiner in April 2012.  The examiner stated that the paranasal sinuses are unremarkable without mucoperiosteal thickening, air-fluid levels, or sinus opacification.  No fractures or dislocations are demonstrated.  The bones and soft tissues are within normal limits.  He concluded that the sinus series is within normal limits.  

Upon review of the record, at no time during the current appeal has the Veteran been diagnosed with a chronic sinusitis disability.
In finding that there is no current disability, the Board has considered the Veteran's assertions of having one or two bouts with respiratory infection per year.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, there is no dispute that the Veteran is competent to report symptoms relating to a possible sinus issue because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

However, the medical evidence does not show that she suffers from a separately ratable disability manifested by chronic sinusitis. 

Here, to the extent that the medical evidence shows that the Veteran does not have chronic sinusitis, this is far more probative and credible than the Veteran's unsupported lay statements.

In light of the foregoing, the Board finds that the Veteran does not currently have chronic sinusitis.  This claim is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt in the resolution thereof.  Rather, as a preponderance of the evidence is against the claim, it must be denied.


ORDER

Service connection for chronic sinusitis is denied.


REMAND

After review of the claims file, the Board finds that further development of the claim for an evaluation in excess of 20 percent for mechanical mid-low back pain is warranted.

The Board notes that the Veteran was last afforded a VA examination regarding the above service connected disability in March 2012.  Since the examination, evidence has been submitted that suggest the Veteran's disability has worsened.  A VA chiropractic treatment note dated on October 28, 2014 shows that the Veteran scheduled a visit due to increased pain in her neck and back. 

To ensure that the record reflects the current severity of her disability, a more contemporaneous examination is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

While the matter is on remand, additional VA outpatient treatment records should be obtained.  In this regard, it appears that the Veteran continues to receive treatment through the VAMC.  While the claims file currently includes outpatient treatment records from the VAMC dated through October 2014, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Hence, the RO should obtain evaluation and/or treatment records dated since October 2014 following the current procedures prescribed in 38 C.F.R. § 3.159(c) 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's back disability since October 2014.  All records and/or responses received should be associated with the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran also should be notified that she may submit medical evidence or treatment records to support her claim.

2.  After all records and/or responses have been received, the Veteran should be afforded a VA examination to determine the current severity and manifestations of her service-connected mid-low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected mid-low back disability and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the spine in degrees and state whether there is any form of ankylosis.  The examiner should address the range of motion and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets in.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the back disability.  

The examiner should specifically indicate whether there is any neurological impairment associated with the back disability.  If there is neurological impairment the examiner should identify the nerve or nerves involved and determine the manifestations.  
3.  After development of the claim is complete, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and her representative the requisite opportunity to respond before the claim file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


